Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 22, 2020

                                            No. 04-20-00184-CV

                                          IN RE Marcus ALFARO

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On March 30, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 22, 2020.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-EM5-03892, styled In the Interest of M.F. II, a Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.